MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                      Oct 08 2019, 9:14 am

regarded as precedent or cited before any                                        CLERK
                                                                           Indiana Supreme Court
court except for the purpose of establishing                                  Court of Appeals
                                                                                and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                   ATTORNEYS FOR APPELLEE:
A.E. (MOTHER)                                             INDIANA DEPARTMENT OF
Justin R. Wall                                            CHILD SERVICES
Huntington, Indiana                                       Curtis T. Hill, Jr.
ATTORNEY FOR APPELLANT:                                   Attorney General of Indiana
D.M. (FATHER)                                             Frances Barrow
                                                          Deputy Attorney General
Yvonne M. Spillers
                                                          Indianapolis, Indiana
Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019                     Page 1 of 22
      In the Matter of the Involuntary                          October 8, 2019
      Termination of the Parent-Child                           Court of Appeals Case No.
      Relationship of: E.M. (Minor                              19A-JT-937
      Child),                                                   Appeal from the Wells Circuit
      and                                                       Court
                                                                The Honorable Kenton W.
      A.E. (Mother), and D.M.                                   Kiracofe, Judge
      (Father)                                                  Trial Court Cause No.
      Appellants-Respondents,                                   90C01-1808-JT-32

              v.

      The Indiana Department of
      Child Services,
      Appellee-Petitioner.



      Tavitas, Judge.


                                              Case Summary
[1]   In this consolidated appeal, A.E. (“Mother”) and D.M., II (“Father”) appeal

      the termination of their parental rights to E.M. (the “Child”). We affirm.


                                                      Issue
[2]   Mother and Father each raise one issue, which we restate as whether the

      evidence is sufficient to support the termination of Mother’s and Father’s

      parental rights to the Child.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019        Page 2 of 22
                                                      Facts
[3]   The Child was born in August 2009 to Father and Mother. The Child has an

      older half-sibling, M.E., who was born to Mother in December 2000. M.E.,

      who “aged out” prior to the conclusion of these termination of parental rights

      proceedings is not a subject of this appeal. Mother’s Br. p. 7 n.1.


[4]   The Wells County Department of Child Services (“DCS”) became involved

      with Mother and the children in November 2014 as a result of domestic

      violence between Mother and Father and concerns about Mother’s and Father’s

      substance abuse. Mother and Father abused methamphetamine in 2012 and

      2013. A child in need of services (“CHINS”) case was initiated and was

      ultimately closed in December 2015. The children were reunified with Mother

      at that time. Father pleaded guilty to battery resulting in bodily injury, a Level

      6 felony, and he was sentenced to 547 days with 182 days in the Department of

      Correction and the remainder suspended to home detention.


[5]   On September 21, 2016, DCS attempted to interview M.E. regarding a report

      that Mother was allowing the children to have interactions with a registered sex

      offender. Mother, however, refused to allow the interview. On September 27,

      2016, Mother was arrested for domestic battery, a Class A misdemeanor;

      criminal trespass, a Class A misdemeanor; and residential entry, a Level 6

      felony. DCS then removed the children from Mother’s care. At that time,

      Father was incarcerated for a probation violation after he was charged with

      residential entry, a Level 6 felony.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 3 of 22
[6]   DCS filed a petition alleging that the Child was a CHINS. DCS alleged:


                  f. On September 23, 2016 allegations were made that
                     [Mother] was not making good decisions and allowing
                     [M.E.] and [the Child] to be around random men.


                  g. [Mother] meets with men, sometimes at her own residence
                     with [M.E.] present in the residence, she gets pills and
                     money for meeting with men, she uses the money to pay
                     bills, and she uses drugs.


                  h. [Mother] used to be romantically involved with Jeremy
                     Williams.


                  i. Jeremy Williams has been convicted of a sex offense.


                  j. Jeremy Williams has spent time around both [M.E.] and
                     [the Child].


                  k. [M.E.] rode with [Mother] to meet a man to get Aderol
                     [sic] pills from him.


                  l. [M.E.] reported that [Mother] asked her to find someone
                     to get [Mother’s] Adderall from [sic].


                  m. [M.E.] reported that she went to Fort Wayne with her
                     mother on one occasion to meet a man.


                  n. [M.E.] reported that her mother didn’t want to go alone.


                  o. [M.E.] stated that her mother made her sit next to the man
                     and he rubbed her arm and was stocking [sic] her leg.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 4 of 22
                  p. [M.E.] reported that her mother is verbally abusive and
                     physically abusive by calling her names, yelling at her and
                     shoving her.


                  q. [The Child] reported that her mother yells at her and says
                     bad words.


                  r. [Mother] was uncooperative with the Indiana Department
                     of Child Services trying to interview [M.E.].


                  s. [Mother] was arrested on charges of domestic battery for
                     battering her own sister in from [sic] of her sister’s
                     daughter. She was arrested and subsequently released on
                     her own recognizance.


                  t. [M.E.] stated that she was able to get $3700.00 from her
                     mother’s boyfriends to go towards [Mother’s] bond.


                  u. [M.E.] stated that “these men” that [Mother] has contact
                     with is [sic] for the purpose of getting their bills paid.


      Appellants’ App. Vol. II pp. 79-80.


[7]   On January 10, 2017, Mother pleaded guilty to domestic battery, a Class A

      misdemeanor, and residential entry, a Level 6 felony. Mother was sentenced to

      730 days suspended to probation. Mother testified that she also has been

      charged with driving while suspended at least three times. It appears that

      Mother’s probation was revoked in July 2017 due to drug and alcohol usage,

      and she was required to serve fifty-eight days executed and 248 days on home

      detention. On February 3, 2017, Father pleaded guilty to residential entry, a


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 5 of 22
       Level 6 felony, and he was sentenced to 730 days with 290 days executed in the

       DOC and the remainder suspended to probation.


[8]    On March 2, 2017, after an evidentiary hearing, the trial court found that the

       Child was a CHINS. The trial court issued a dispositional order that required

       Mother and Father in part to: (1) maintain contact with DCS; (2) engage in a

       home-based counseling program; (3) complete a substance abuse assessment

       and follow all recommendations; (4) submit to random drug/alcohol screens;

       (5) refrain from committing acts of domestic violence and other illegal

       activities; and (6) attend all scheduled visitations with the Child.


[9]    At the beginning of the CHINS proceedings, both Mother and Father

       maintained contact with DCS; however, contact between DCS and both

       Mother and Father decreased thereafter. Mother moved residences repeatedly,

       but Father has lived with his uncle throughout the proceedings.


[10]   In February 2017, Mother was making progress toward a trial unsupervised

       home visit with the Child. Mother, however, tested positive for marijuana, and

       Mother’s visits with the Child returned to fully supervised visits. In November

       2017, Mother was again progressing toward a trial unsupervised home visit

       with the Child. Mother, however, got behind on her bills and lost her housing.

       Visitations again returned to fully supervised visits.


[11]   In late May 2018, a trial unsupervised home visit between the Child and Father

       was attempted. Father, however, was arrested for public intoxication in mid-



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 6 of 22
       June 2018 during the trial home visit, and the trial home visit was terminated.

       Father spent two months in jail and was then placed on home detention.


[12]   Between March 23, 2017, and December 27, 2018, DCS performed forty-three

       drug tests on Father, which were negative; however, Father missed twelve drug

       tests. Father claimed to have been working during the missed tests, but he

       failed to provide verification to DCS. Father completed a substance abuse

       assessment in September 2018, and individual therapy was recommended. The

       therapist wanted to work with Father on his “minimization” of the

       consequences of his drug and alcohol usage. Tr. Vol. II p. 136. Father

       attended one therapy session and canceled the second appointment. Father

       never returned to participate in the individual therapy. Father tested positive

       for methamphetamine in December 2018, but Father denies the validity of

       those results. Given the positive drug screen for methamphetamine, the

       therapist testified that she would now recommend “either a relapse prevention

       group setting or a modified intensive outpatient setting.” Id. at 137.


[13]   Between September 2016 and December 2018, Mother tested positive for

       marijuana, alcohol, and methamphetamine, and she tested positive for

       amphetamine sixty-eight times. Mother missed twenty-four drug screens.

       Mother last completed a drug screen on January 10, 2019. Mother completed

       two substance abuse assessments. The first assessment recommended group

       therapy, which Mother completed. Mother, however, relapsed. A second

       assessment also recommended group therapy, but Mother failed to complete the

       therapy.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 7 of 22
[14]   On August 9, 2018, DCS filed a petition to terminate Mother’s and Father’s

       parental rights to the Child. A hearing was held on January 31, 2019, and

       February 1, 2019. During the CHINS and termination of parental rights

       proceedings, the Child was placed in the same kinship placement as in the prior

       CHINS proceeding.


[15]   At the time of the hearing on the petition to terminate Mother’s and Father’s

       parental rights, Father was still living with his uncle and was employed. Father

       did not have a driver’s license; however, Father’s uncle drove Father to places

       as needed. At the time of the termination of parental rights hearing, Father had

       a pending allegation that he violated his home detention by testing positive for

       methamphetamine.


[16]   Mother was living with her mother and was unemployed at the time of the

       termination of parental rights hearing. Mother claimed to have completed

       some training and to have a job opportunity as a part-time funeral director

       assistant. Mother testified that she had been “clean” for “over six months”

       other than occasional marijuana usage. Id. at 87. Mother testified that she also

       took medication for ADD and depression.


[17]   On March 26, 2019, the trial court entered findings of fact and conclusions of

       law terminating Mother’s and Father’s parental rights to the Child. Mother and

       Father now appeal.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 8 of 22
                                                    Analysis
[18]   Mother and Father challenge the termination of their parental relationship with

       the Child. The Fourteenth Amendment to the United States Constitution

       protects the traditional rights of parents to establish a home and raise their

       children. In re K.T.K. v. Indiana Dept. of Child Services, Dearborn County Office, 989
N.E.2d 1225, 1230 (Ind. 2013). “[A] parent’s interest in the upbringing of [his

       or her] child is ‘perhaps the oldest of the fundamental liberty interests

       recognized by th[e] [c]ourt[s].’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

       120 S. Ct. 2054 (2000)). We recognize that parental interests are not absolute

       and must be subordinated to the child’s best interests when determining the

       proper disposition of a petition to terminate parental rights. Id. Thus,

       “‘[p]arental rights may be terminated when the parents are unable or unwilling

       to meet their parental responsibilities by failing to provide for the child’s

       immediate and long-term needs.’” K.T.K., 989 N.E.2d at 1230 (quoting In re

       D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).


[19]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re C.G., 954 N.E.2d 910, 923 (Ind.

       2011). We consider only the evidence and reasonable inferences that are most

       favorable to the judgment. Id. We must also give “due regard” to the trial

       court’s unique opportunity to judge the credibility of the witnesses. Id.

       (quoting Ind. Trial Rule 52(A)).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 9 of 22
[20]   Pursuant to Indiana Code Section 31-35-2-8(c), “[t]he trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b)” when granting a petition to terminate parental rights. 1 Here, the

       trial court did enter findings of fact and conclusions of law in granting DCS’s

       petition to terminate Mother’s and Father’s parental rights. When reviewing

       findings of fact and conclusions of law entered in a case involving the

       termination of parental rights, we apply a two-tiered standard of review. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. We will set aside the

       trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[21]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section




       1
        Indiana Code Sections 31-35-2-8(a) and (b), governing termination of a parent-child relationship involving a
       delinquent child or CHINS, provide as follows:

               (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the
                   allegations in a petition described in section 4 of this chapter are true, the court shall
                   terminate the parent-child relationship.

               (b) If the court does not find that the allegations in the petition are true, the court shall
                   dismiss the petition.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019                          Page 10 of 22
31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

involving a child in need of services must allege, in part:


                 (A)        That one (1) of the following is true:


                     (i)          The child has been removed from the parent for
                                  at least six (6) months under a dispositional
                                  decree.


                     (ii)         The court has entered a finding under IC 31-34-
                                  21-5.6 that reasonable efforts for family
                                  preservation or reunification are not required,
                                  including a description of the court’s finding, the
                                  date of the finding, and the manner in which the
                                  finding was made.


                     (iii)        The child has been removed from the parent and
                                  has been under the supervision of a local office
                                  or probation department for at least fifteen (15)
                                  months of the most recent twenty-two (22)
                                  months, beginning with the date the child is
                                  removed from the home as a result of the child
                                  being alleged to be a child in need of services or
                                  a delinquent child.


                 (B) that one (1) of the following is true:


                            (i)      There is a reasonable probability that the
                                     conditions that resulted in the child’s removal
                                     or the reasons for placement outside the
                                     home of the parents will not be remedied.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019     Page 11 of 22
                                (ii)     There is a reasonable probability that the
                                         continuation of the parent-child relationship
                                         poses a threat to the well-being of the child.


                                (iii)    The child has, on two (2) separate occasions,
                                         been adjudicated a child in need of services;


                        (C)     that termination is in the best interests of the child;
                                and


                        (D)     that there is a satisfactory plan for the care and
                                treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).


                                        A. Father’s Challenge to Findings

[22]   Father challenges the following findings:


               16. Mother and Father have a history of substance abuse.


               17. Beginning in March 2017, DCS began drug screening Father.
               Father failed to call in and/or take a drug screen on twelve (12)
               occasions when requested. He was tested forty-three (43) times,
               and tested positive for methamphetamine on December 3, 2018.


                                                     *****


               29. Father completed a substance abuse assessment. The
               assessment recommended Father complete individual therapy.
               Father minimized the consequence of substance abuse. Father


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 12 of 22
               only met with the alcohol and drug therapist at Park Center one
               (1) time after the completion of the assessment.


       Appellants’ App. Vol. II pp. 32-33.


[23]   Father argues that he passed multiple drug screens during the proceedings and

       denies the use of methamphetamine. Mother, however, testified that she and

       Father abused methamphetamine in 2012 and 2013 and that Father was

       “cooking it at that time.” Tr. Vol. II pp. 76, 78. Father admitted to having

       drug usage issues prior to the first CHINS proceeding.


[24]   Father tested positive for methamphetamine on December 3, 2018. On that

       day, Father contacted the family case manager to tell her “he was unable to

       make it to the office” because he was sick. Id. at 122. The family case manager

       knew that Father failed to call for drug testing the prior week and knew that

       Father was scheduled for a drug test. When the family case manager told

       Father that she would come to his house, Father told her “he might be

       sleeping” and his uncle could wake him. Id. The family case manager then

       went to Father’s house to collect the drug test, and Father tested positive.


[25]   Father completed a substance abuse assessment in September 2018, which

       recommended individual therapy. The therapist wanted to work with Father

       on his “minimization” of the consequences of his drug and alcohol usage. Id. at

       136. Father attended one therapy session and canceled the second

       appointment. Father never returned to participate in the individual therapy.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 13 of 22
[26]   The evidence presented by DCS supports the trial court’s findings regarding

       Father’s drug usage. The trial court’s findings on this issue are not clearly

       erroneous.2


                             B. Remedy of Conditions Resulting in Removal

[27]   Mother and Father challenge the trial court’s conclusion that there is “a

       reasonable probability that the conditions that resulted in the child’s removal or

       the reasons for placement outside the home of the parents will not be

       remedied.” 3 I.C. § 31-35-2-4(b)(2). “In determining whether ‘the conditions

       that resulted in the [Child’s] removal . . . will not be remedied,’ we ‘engage in a

       two-step analysis.’” In re E.M., 4 N.E.3d 636, 642-43 (Ind. 2014) (quoting

       K.T.K., 989 N.E.2d at 1231). “First, we identify the conditions that led to

       removal; and second, we ‘determine whether there is a reasonable probability

       that those conditions will not be remedied.’” Id. In analyzing this second step,

       the trial court judges the parent’s fitness “as of the time of the termination




       2
        Father also challenges the trial court’s findings regarding the testimony of the guardian ad litem (“GAL”).
       We will address Father’s argument in the context of analyzing the Child’s best interest.
       3
         Mother and Father also argue that there was no reasonable probability that the continuation of the parent-
       child relationship posed a threat to the well-being of the Child. Indiana Code Section 31-35-2-4(b)(2)(B) is
       written in the disjunctive. Consequently, the DCS was required to demonstrate by clear and convincing
       evidence of a reasonable probability that either: (1) the conditions that resulted in the Child’s removal or the
       reasons for placement outside the home of the parents will not be remedied, or (2) the continuation of the
       parent-child relationship poses a threat to the well-being of the Child. See, e.g., Bester v. Lake County Office of
       Family & Children, 839 N.E.2d 143, 148 n.5 (Ind. 2005). The trial court here found a reasonable probability
       that the conditions that resulted in the Child’s removal or reasons for placement outside the home of the
       parents will not be remedied, and there is sufficient evidence to support that conclusion. Accordingly, we do
       not address whether the continuation of the parent-child relationship poses a threat to the well-being of the
       Child.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019                       Page 14 of 22
       proceeding, taking into consideration evidence of changed conditions.” Id.

       (quoting Bester, 839 N.E.2d at 152). “We entrust that delicate balance to the

       trial court, which has discretion to weigh a parent’s prior history more heavily

       than efforts made only shortly before termination.” Id. “Requiring trial courts

       to give due regard to changed conditions does not preclude them from finding

       that parents’ past behavior is the best predictor of their future behavior.” Id.


[28]   The trial court concluded, here, that there is a reasonable probability that the

       conditions that resulted in the Child’s removal or the reason for continued

       placement outside the home of the parents will not be remedied. In support of

       this conclusion, the trial court made extensive findings of fact. The trial court

       found:


               12.      Father has an extensive criminal history as evidenced
                        by State’s Exhibits 26-38 and 47-51, which includes
                        convictions for battery, invasion of privacy,
                        residential entry, as well as violations of community
                        supervision.


               13.      Mother also has an extensive criminal history as
                        evidenced by State’s Exhibits 39-46.


               14.      During the pendency of the CHINS matter, Mother
                        was convicted of domestic battery and residential
                        entry. She was sentenced to two hundred seventy-
                        five (275) days of home detention.


               15.      At the time of the child’s removal from the home,
                        Father was incarcerated.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 15 of 22
        16.      Mother and Father have a history of substance abuse.


        17.      Beginning in March 2017, DCS began drug screening
                 Father. Father failed to call in and/or take a drug
                 screen on twelve (12) occasions when requested. He
                 was tested forty-three (43) times, and tested positive
                 for methamphetamine on December 3, 2018.


        18.      During the underlying CHINS case, Mother has
                 missed twenty-four (24) drug screens and tested
                 positive for THC and methamphetamine, which were
                 not prescribed to her, and alcohol.


        19.      Mother’s use of substances caused her to violate the
                 terms and conditions of her home detention and
                 probation. Consequently, Mother was ordered to
                 serve twenty (20) days in jail.


        20.      [The Child] was returned to Father’s care under a
                 trial home visit in May 2018.


        21.      During the trial home visit, Father was arrested for
                 public intoxication. At the time of his arrest, [the
                 Child] was in the care of Father’s aunt. Father was
                 incarcerated for six (6) days and placed on probation.


        22.      At the time of the fact-finding hearing, a petition
                 seeking revocation of Father’s suspended sentence
                 and probation had been filed and was pending.


        23.      Throughout the pendency of the CHINS matter,
                 Father has resided with his uncle.


        24.      Father has also maintained employment.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 16 of 22
               25.      Father does not have a valid driver’s license.


               26.      Mother has not been able to maintain stable housing
                        and currently resides with her mother more than an
                        hour away from Wells County, Indiana.


               27.      Mother has a valid driver’s license, but does not have
                        a source of transportation. Due to the lack of
                        transportation, Mother frequently missed visitations
                        with the child.


               28.      Mother has frequently missed drug screens and as of
                        the date of the fact-finding hearing, DCS could not
                        verify her claims of sobriety.


               29.      Father completed a substance abuse assessment. The
                        assessment recommended Father complete individual
                        therapy. Father minimized the consequence[s] of
                        substance abuse. Father only met with the alcohol
                        and drug therapist at Park Center one (1) time after
                        the completion of the assessment.


       Appellants’ App. Vol. II pp. 32-33.


[29]   The Child was initially removed because Father was incarcerated, Mother

       allowed the Child to be around a registered sex offender, and Mother abused

       drugs. Father and Mother argue that they remedied the conditions that caused

       removal. Father argues that, although he was incarcerated at the time of the

       Child’s removal, he is no longer incarcerated and that he is maintaining

       employment. Mother’s main argument seems to be that she has not been

       provided with enough time to demonstrate her ability to parent the Child.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 17 of 22
       Mother contends that she has demonstrated “remarkable change.” Mother’s

       Br. p. 21. According to Mother, she has taken classes, has employment

       arranged, has been “clean” for six months except occasional marijuana usage,

       and has been actively engaged in therapy and case management services. Id. at

       22. Mother argues that she should have been given the opportunity to start her

       new employment and continue with her services.


[30]   The family case manager testified that Mother has not remedied the conditions

       resulting in the Child’s removal. Mother does not have housing or employment

       and continues to be dependent on various men. Father has housing and

       employment; however, “he has had a history of being in and out of jail.” Tr.

       Vol. II p. 113. The family case manager repeatedly talked to Father about his

       “poor judgment and poor choices.” Id. at 115. Neither Mother nor Father has

       benefitted from substance abuse services offered, and they continue to test

       positive for illegal substances.


[31]   Although Mother has plans for the future that are admirable, the fact remains

       that the Child has been removed from Mother’s care for more than two years

       with minimal improvement in Mother’s situation. Mother and Father continue

       to make poor choices, and the Child should not be required to be put “on a

       shelf” to wait any longer. See Matter of Campbell, 534 N.E.2d 273, 275 (Ind. Ct.

       App. 1989) (“We are unwilling to put [the child] on a shelf until her parents are

       capable of caring for her appropriately. Two years without improvement is

       long enough.”). Accordingly, the trial court’s conclusion is not clearly

       erroneous.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 18 of 22
                                             B. Child’s Best Interests

[32]   Both Mother and Father argue that it was not in the Child’s best interests to

       terminate their parental rights. In determining what is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. Z.B. v.

       Indiana Dep’t of Child Servs., 108 N.E.3d 895, 903 (Ind. Ct. App. 2018), trans.

       denied. In doing so, the trial court must subordinate the interests of the parents

       to those of the child involved. Id. Termination of a parent-child relationship is

       proper where the child’s emotional and physical development is threatened.

       K.T.K., 989 N.E.2d at 1235. A trial court need not wait until a child is

       irreversibly harmed such that his or her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id. Additionally, a child’s need for permanency is a “central

       consideration” in determining the best interests of a child. Id.


[33]   Mother argues that she has “the ability, and plan, to provide adequate housing,

       stability and care for the Child” and that it is in the Child’s best interest that

       Mother be allowed “the chance to complete services, maintain housing, start

       her employment and be reunified with the Child.” Mother’s Br. p. 25.


[34]   Father argues that he and the Child love each other and get along well, that he

       has stable housing and employment, and that he can provide a safe

       environment for the Child. Father also contends that the GAL “did not

       perform a reasonable investigation” because the GAL was merely “an echo-

       chamber for the DCS.” Father’s Br. p. 16. According to Father, the GAL had


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 19 of 22
       never met the Child and “did nothing more than talk with the DCS case

       manager and read the DCS reports.” Id.


[35]   The GAL testified that she was also involved with the prior CHINS proceeding

       and that, although she was only around the Child once during this termination

       of parental rights proceeding, she spent “significant time” with M.E. Tr. Vol. II

       p. 153. The GAL testified that she gathers information “from lots of different

       sources.” Id. at 151. The GAL had many concerns with Mother and Father—

       mainly that they have shown little improvement over the course of two CHINS

       proceedings. The GAL testified that her concern is that Mother and Father

       “really haven’t been able to address the things that continue to get into their

       way to provide any kind of stable home for this child.” Id. at 155. The record

       does not support Father’s assertion that the GAL was merely an “echo-chamber

       for the DCS.” Father’s Br. p. 16. The GAL demonstrated that she was familiar

       with the family due to her involvement with the current and prior CHINS

       proceedings; she spent significant time with the Child’s sister, M.E.; and she

       was well aware of the issues Mother and Father continued to present. The trial

       court did not err by relying on the GAL’s testimony.


[36]   The Child has been in one kinship placement for over two years, and she was in

       the same placement during the prior CHINS proceedings. She is “very

       familiar” with the placement, and “she has never had any concerns in that

       home.” Id. at 113-114. The Child loves the family, “knows what to expect in

       their home,” knows that “things are not gonna [sic] change,” and “feels

       extremely comfortable and is able to talk to them about anything.” Id. at 114.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 20 of 22
       The family case manager “see[s] a whole different side of [the Child] when [she

       sees] her with them than with anybody else.” Id. Both the GAL and the family

       case manager testified that termination of Mother’s and Father’s parental rights

       was in the Child’s best interest. Given the circumstances here, we cannot say

       the trial court’s conclusion that termination of parental rights was in the Child’s

       best interest is clearly erroneous.


                                               C. Adequate Plan

[37]   Finally, Mother challenges the trial court’s finding that there is a satisfactory

       plan for the care and treatment of the Child. Indiana courts have held that for a

       plan to be “‘satisfactory’” for the purposes of the termination statute, it “‘need

       not be detailed, so long as it offers a general sense of the direction in which the

       child will be going after the parent-child relationship is terminated.’” In re A.S.,

       17 N.E.3d 994, 1007 (Ind. Ct. App. 2014) (quoting Lang v. Starke Cnty. Office of

       Family and Children, 861 N.E.2d 366, 375 (Ind. Ct. App. 2007), trans. denied),

       trans. denied.


[38]   DCS is only required to offer a general sense of the plan for the Child after

       termination of Mother’s and Father’s parental rights. DCS’s plan is for the

       Child to be adopted by her current kinship placement, and adoption is a

       satisfactory plan. See, e.g., Lang, 861 N.E.2d at 375 (holding that adoption and

       independent living are satisfactory plans). The trial court’s finding that DCS

       had a satisfactory plan is not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 21 of 22
                                                  Conclusion
[39]   The trial court’s termination of Mother’s and Father’s parental rights is not

       clearly erroneous. We affirm.


[40]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-937 | October 8, 2019   Page 22 of 22